Citation Nr: 0711520	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  99-15 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a higher initial rating for peripheral 
neuropathy of the right foot, rated as 10 percent disabling 
from April 14, 1998, and as 40 percent disabling from January 
11, 2006.

1.  Entitlement to a higher initial rating for peripheral 
neuropathy of the left foot, rated as 10 percent disabling 
from April 14, 1998, and as 40 percent disabling from January 
11, 2006.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1948 to 
February 1950, and from August 1950 to July 1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of December 1998 and November 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).

The Board notes that the veteran initially requested a 
hearing in connection with his TDIU claim, but withdrew the 
request in written correspondence dated in September 2002.  
See 38 C.F.R. § 20.704(d) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the rating questions currently 
under consideration were placed in appellate status by a 
notice of disagreement expressing dissatisfaction with 
original ratings, the Board has characterized them as set 
forth above, characterizing them as claims for higher initial 
evaluations of original awards.  Analysis of these issues 
therefore requires consideration of the rating to be assigned 
effective from the date of award of service connection of 
each of these claims.  Consideration must also be given to 
whether the veteran deserves a higher or lower rating at any 
point during the pendency of the claim (so-called "staged 
ratings").  Id. at 126.

(Consideration of the veteran's claim for entitlement to TDIU 
is deferred pending completion of the development sought in 
the remand that follows the decision below.)


FINDINGS OF FACT

The veteran's peripheral neuropathy of the feet is evidenced 
by abnormal sensory responses, unsteady gait, chronic pain, 
no weakness, and no significant atrophy.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right foot from April 14, 1998, 
or for a rating in excess of 40 percent from January 11, 
2006, have not been met.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.123, 4.124a, Diagnostic Code 
8520 (2006).

2.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left foot from April 14, 1998, 
or for a rating in excess of 40 percent from January 11, 
2006, have not been met.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.123, 4.124a, Diagnostic Code 
8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
and March 2004.  (Although the complete notice required by 
the VCAA was not provided until after the RO adjudicated the 
appellant's claims, any timing errors have been cured in the 
process of the previous remands and RO subsequent actions.  
Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence or information he had pertaining 
to his claims.  The RO also provided a statement of the case 
(SOC) and five supplemental statements of the case (SSOCs) 
reporting the results of its reviews and the text of the 
relevant portions of the VA regulations.  The Board notes 
that the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, as is the case here, VCAA notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated.   Id. at 490.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

II.  Background

The veteran's underlying service-connected feet disabilities 
stem from frostbite suffered in service during the Korean 
conflict.  The captioned bilateral peripheral neuropathies of 
the feet were service connected as secondary to the service-
connected bilateral frostbite disabilities.  The record 
contains the reports of several related VA examinations and 
the reports of ongoing treatment.  

The report of an August 1998 VA examination reported that 
there was sensory loss below the knees bilaterally, no motor 
abnormality, and no atrophy.  There was full range of motion 
of the feet bilaterally, with no pain on movement.  
Peripheral pulses were strong.  An electromyograph (EMG) of 
the lower extremities confirmed a polyneuropathy.  

An April 2000 EMG and Nerve Conduction Study (NCS) were 
determined to be suggestive of mild neuropathy with no motor 
findings and no evidence of demyelinating disease or 
neuropathy, axonal neuropathy, flexopathy, myopathy, or motor 
neuron disease.

A peripheral nerves examination was conducted in May 2000.  
Muscle tone was normal, with strength reported as 5/5 
throughout.  Sensory examination was abnormal with loss of 
pinprick sensation in the stocking distribution.  Gait 
appeared antalgic and painful, and was slightly unsteady 
because of this.  He was able to stand on heels and toes with 
assistance.  Reflexes were two at the right ankle, and one at 
the left ankle.  Another EMG following this examination 
showed evidence of a mild sensory neuropathy with no motor 
findings and no evidence of demyelinating disease or 
neuropathy.  The diagnosis was sensory neuropathy.

The report of a March 2001 peripheral nerves examination 
reported that the veteran did not require a cane or walker, 
could stand without assistance, and was able to squat down 
and sit on the floor.  He walked with small steps, stating 
that he could not adequately feel the floor under his feet.  
Examination revealed normal muscle tone in all four limbs, 
with no atrophy or other lower motor neuron signs.  Strength 
was 5/5 throughout.  The veteran reportedly refused to stand 
on his heels and toes with assistance, stating that that 
portion of the previous examination was in error.  Pin prick 
was difficult to asses because of many conflicting responses 
from the veteran, but the examiner noted that it appeared 
that the veteran had some diminished sensation to sharp and 
light touch distally in all limbs.  The examiner concluded 
that there was sensory neuropathy, and noted that the 
examination was unchanged from prior examinations and from 
examinations done previously in numerous clinical 
appointments.  

A March 2004 neuropathy examination revealed normal muscle 
tone in all four limbs.  The veteran complained of muscle 
cramps with palpation of the muscles.  There was no 
deformity, no atrophy, and no fasciculations.  Muscle 
strength was 5/5 throughout.  Active motor strength testing 
induced pain.  Gait was antalgic, and the veteran walked with 
a cane.  He could stand on his heels and toes; this induced 
pain.  The examiner concluded that the veteran had painful 
sensory neuropathy bilaterally in the lower extremities.  The 
examiner noted that, despite ongoing treatment, the veteran 
was experiencing increased pain since the previous 
examination, and was not ambulating as well.  

An April 2005 treatment note indicates that the veteran 
reported no change in neuropathy, complaining of less 
neuropathic pain under medication that nevertheless waxed and 
waned in intensity from "almost unbearable" to "not so 
bad."  The clinician reported painful neuropathy, but did 
not otherwise characterize the veteran's disabilities.  

Most recently, the veteran was examined on January 11, 2006, 
with an addendum supplied by the examiner in July 2006.  The 
veteran reported continued symptomatology, with longstanding 
burning feeling and pain in the feet, with new complaints of 
feet giving out, causing falls several times per day.  On 
examination there was some flattening of the EDB muscle 
bilaterally in the feet, but no other significant atrophy.  
There was no redness, warmth, or swelling, and no 
fasciculations.  Motor examination was 5/5 in all four limbs, 
with complaints of pain during resistance testing.  Sensory 
examination showed absent light touch and sharp and dull 
distally in the stocking distribution.  Coordination showed 
no ataxia.  Gait was antalgic, and the veteran had difficulty 
rising up out of the chair.  He walked slowly with a cane.  
He reported that he frequently felt as though he was walking 
on air because he did not feel the floor under his feet.  He 
was unable to stand on his heels or toes because of pain and 
fear of falling.  Reflexes were absent at the ankles.  The 
diagnosis was painful sensory neuropathy of the bilateral 
lower extremities.  In the July 2006 addendum, the examiner, 
in response to questions posed by the Board in an earlier 
remand, noted that the veteran's symptoms related to 
peripheral neuropathy included no significant atrophy in the 
lower extremities, no weakness, very abnormal sensory 
examination, and unsteady gait, and were together 
characterized as severe with chronic pain.  It was noted that 
there was no paralysis or weakness related to the neuropathy.  

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  Fenderson, supra.  Further, in cases such 
as this one, where the original ratings assigned have been 
appealed, consideration must be given as to whether the 
veteran deserves a higher or lower rating (so-called "staged 
ratings") at any point during the pendency of the claim.  
Id.  Accordingly, the Board will evaluate the veteran's 
disability as it has been staged by the RO, that is, for the 
period prior to January 11, 2006, and for the period 
beginning January 11, 2006. 

The veteran's bilateral peripheral neuropathy of the feet is 
evaluated utilizing the rating criteria found at Diagnostic 
Code 8520, paralysis of the sciatic nerve.  Under Diagnostic 
Code 8520, a 10 percent rating is for application when there 
is mild incomplete paralysis of the sciatic nerve.  A 20 
percent rating is for application when there is moderate 
incomplete paralysis.  A 40 percent rating is for application 
when there is moderately severe incomplete paralysis.  A 60 
percent rating is for application when there is severe 
incomplete paralysis, with marked muscular atrophy.  Finally, 
an 80 percent rating is for application when there is 
complete paralysis of the sciatic nerve as evidenced by the 
foot dangling and dropping, no active movement possible of 
muscles below the knee, flexion of the knee weakened or (very 
rarely) lost.  38 C.F.R. § 4.124a.  

A note accompanying the rating criteria says, in part, that 
the term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.  Where 
there is neuritis characterized by loss of reflexes, muscle 
atrophy, sensory disturbances and constant pain, at times 
excruciating, the maximum rating will be equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123.  For neuritis not 
characterized by organic changes the maximum will be for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  Id.  

Here, for the period prior to January 11, 2006, the Board 
finds that the veteran's disability picture more nearly 
approximates the criteria for the 10 percent rating under 
Diagnostic Code 8520, as currently assigned.  This is so 
because the medical evidence during this period has 
specifically described the veteran's disability as "mild," 
and has generally been reported in terms that more nearly 
approximate mild symptomatology.  

The report of the August 1998 VA examination reported sensory 
loss below the knees bilaterally, with no motor abnormality 
and no atrophy; there was full range of motion of the feet 
bilaterally, with no pain on movement.  An EMG reported in 
April 2000 showed evidence of a mild sensory neuropathy with 
no motor findings and no evidence of demyelinating disease or 
neuropathy, as did another EMG study done after the May 2000 
examination.  The March 2001 examiner reported that the 
veteran's symptoms were unchanged from prior examinations and 
from examinations done previously in numerous clinical 
appointments.  A March 2004 examination revealed normal 
muscle tone, no deformity, no atrophy, and no fasciculations.  
Muscle strength was 5/5 throughout; there was some increased 
pain and some decrement to his ability to ambulate.  This 
examiner did not describe the veteran's disability in terms 
compatible with the rating criteria, but the Board finds 
nothing in the examination report that would warrant in 
increased rating to the level of moderate disability.  The 
April 2005 treatment note indicated that the veteran reported 
no change in neuropathy, and complained of less neuropathic 
pain under medication that nevertheless waxed and waned in 
intensity.  

Thus, for the period prior to January 11, 2006, while there 
is some evidence of increasing pain and increasing difficulty 
walking, the medical evidence of record demonstrates that the 
veteran's disability picture more nearly approximates the 
criteria required for the currently assigned 10 percent for 
mild disability, and a higher evaluation is not warranted 
because the medical evidence does not indicate that the 
veteran's disability picture more nearly approximates the 
criteria required for the 20 percent evaluation categorized 
as moderate disability.

As noted, the veteran was most recently examined on January 
11, 2006.  It was not until this examination that there was 
sufficient objective medical evidence and medical opinion to 
warrant an increased rating.  As will be recalled, at that 
time the veteran reported new complaints of his feet giving 
out, causing falls several times a day.  On examination there 
was some flattening of he EDB muscle bilaterally in the feet, 
but no other significant atrophy.  There was no redness, 
warmth, or swelling, and no fasciculations.  Motor 
examination was 5/5 in all four limbs, with complaints of 
pain during resistance testing.  Sensory examination showed 
absent light touch and sharp and dull distally in the 
stocking distribution.  Gait was antalgic, and the veteran 
had difficulty rising up out of the chair.  He walked slowly 
with a cane.  He reported that he frequently felt as though 
he was walking on air because he did not feel the floor under 
his feet.  He was unable to stand on his heels or toes 
because of pain and fear of falling.  Reflexes were absent at 
the ankles.  The diagnosis was painful sensory neuropathy of 
the lower extremities that the examiner, in response to 
questions posed by the Board, characterized as severe with 
chronic pain.  The examiner said that there was no paralysis 
or weakness related to the neuropathy.

Applying the reported results of the January 11, 2006, 
examination to the rating criteria, the Board finds that the 
veteran's disability picture from that time more nearly 
approximates the criteria required for the assigned 40 
percent rating for moderately severe incomplete paralysis.  A 
higher, 60 percent, rating is not warranted because there is 
no evidence of marked muscular atrophy as is required for the 
higher rating.  As noted, the January 11, 2006, examiner 
noted in his addendum that there was no significant atrophy.  
Although the veteran had some loss of reflexes and some 
atrophy with sensory disturbance, he did not, by the 
examiner's estimation, experience paralysis or weakness.  
This disability picture is akin to neuritis as described in 
38 C.F.R. § 4.123.  The veteran may be rated as high as 60 
percent for incomplete paralysis or neuritis affecting the 
sciatic nerve under this provision, but as already noted he 
does not have marked muscle atrophy as required by Diagnostic 
Code 8520, and his symptoms appear best approximated by the 
40 percent rating for moderately severe disability as 
described by 38 C.F.R. § 4.123.  

For the foregoing reasons, and taking into account all of the 
credible evidence of record, the Board finds that, for the 
period prior to January 11, 2006, the veteran's disability 
picture does not warrant an evaluation higher than the 
assigned 10 percent.  Moreover, since January 11, 2006, the 
veteran's disability picture does not warrant an evaluation 
higher than the currently assigned 40 percent.  The veteran's 
claims will therefore be denied.


ORDER

Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right foot from April 14, 1998, 
or for a rating in excess of 40 percent from January 11, 
2006, is denied.  

Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left foot from April 14, 1998, 
or for a rating in excess of 40 percent from January 11, 
2006, is denied.  


REMAND

A total disability rating based on individual unemployability 
due to service-connected disability may be assigned where the 
veteran is rated at 60 percent or more for a single service-
connected disability, or rated at 70 percent for two or more 
service-connected disabilities and at least one disability is 
rated at least at 40 percent, and when the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of the service-connected disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2006).  Marginal employment shall 
not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  Factors to be considered are the veteran's 
education and employment history and loss of work-related 
functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2006) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  The fact that a veteran may be 
unemployed or has difficulty obtaining employment is not 
determinative.  The ultimate question is whether the veteran, 
because of service-connected disability(ies), is incapable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose, 
supra.  In making its determination, VA considers such 
factors as the extent of the service-connected disabilities, 
and employment and educational background.  38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19 (2006).

Here, the veteran is currently service connected for left and 
right foot peripheral neuropathy, each rated as 40 percent 
disabling; for bilateral frostbite of the feet, each rated as 
30 percent disabling; and for varicose veins of the right leg 
and a nontender scar, each of which is rated as non-
compensably (zero percent) disabling.  The veteran's service-
connected disabilities combine to a 90 percent disability 
rating in accordance with the combined ratings table found at 
38 C.F.R. § 4.15, and after application of the bilateral 
factor found at 38 C.F.R. § 4.16.  Thus, the veteran meets 
the requirement for being rated at 70 percent or more for two 
or more service-connected disabilities, with at least one 
disability rated at least at 40 percent.  However, there is 
no evidence or credible opinion of record that the veteran is 
unable to secure or follow a substantially gainful occupation 
solely as a result of his service-connected disabilities.  
Accordingly, as the veteran's accredited representative has 
suggested, the Board finds that a remand is necessary in 
order to determine whether the veteran is incapable of 
performing the physical and mental acts required by 
employment due solely to his service-connected disabilities, 
without taking into account any non-service-connected 
disabilities or advancing age.  In this regard, the Board 
observes that the record shows that, in addition to his 
service-connected disabilities, the veteran also suffers from 
major depressive disorder, dementia, a seizure disorder, 
hypertension, and also apparently suffered a cerebrovascular 
accident (CVA) in the past, none of which is service 
connected.  

This additional development is also required in light of the 
Appeals Management Center's (AMC) award of 40 percent ratings 
in September 2006 for the peripheral neuropathies, which 
changed the combined rating.  Despite the award, the AMC did 
not further consider the TDIU claim, which the originating 
agency must do before the Board acts.

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The AOJ should arrange for the 
veteran to undergo a VA medical 
examination by a physician with 
appropriate expertise to provide a 
medical opinion as to whether the 
veteran is unable to secure or 
follow a substantially gainful 
occupation solely as a result of his 
service-connected disabilities.  As 
noted, the ultimate question to be 
answered is whether the veteran, 
because of service-connected 
disabilities only-without taking 
into account non-service-connected 
disabilities or age-is incapable of 
performing the physical and mental 
acts required by employment, not 
whether he can find employment.   

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2006).  

2.  After undertaking any other 
development deemed appropriate, 
consider the issue remaining on 
appeal in light of all information 
or evidence received.  If the TDIU 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


